Citation Nr: 1200025	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran submitted his notice of disagreement (NOD) in regard to the issue on appeal in April 2008.  At that time he also made reference to having had malaria in service and that this affected his ability to have children.  The RO interpreted the statement as a claim for service connection for erectile dysfunction as secondary to malaria.  

The RO denied service connection for the issue in May 2009.  The Veteran submitted a statement in response to the rating action that was received in July 2009.  The statement had a heading of "NOTICE OF DISAGREEMENT"; however, the Veteran's comments related to his claimed erectile dysfunction being related to his diabetes mellitus and not malaria.  

The RO interpreted the Veteran's submission as a NOD and issued a statement of the case in regard to service connection for erectile dysfunction as secondary to malaria in September 2009.  The Veteran responded in September 2009.  He again asserted that his claim did not involve malaria but involved his service-connected diabetes as the cause of his erectile dysfunction.  He asked that the RO correct the information as to his appeal.

The Board finds that the Veteran's submission of September 2009 constitutes a withdrawal of his appeal regarding the issue of service connection for erectile dysfunction as secondary to malaria.  See 38 C.F.R. § 20.204 (2011).



FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, by way of a rating decision dated in March 2003.  The Veteran did not perfect an appeal of the decision. 

2.  The evidence received since the March 2003 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim of service connection for erectile dysfunction on a secondary basis.  

3.  The Veteran currently suffers from erectile dysfunction and there is a reasonable basis to attribute chronic worsening of such disability to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for erectile dysfunction as secondary to service connected diabetes mellitus, type II, has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The Veteran has erectile dysfunction that has been aggravated by his service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  

The Veteran originally sought service connection for erectile dysfunction as secondary to diabetes mellitus, type II, in March 2001.  The claim was denied by way of a rating decision dated in March 2003.  Notice of the rating action was provided that same month.  The Veteran did not appeal and that decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.300, 20.302, 20.1103 (2002).  It is the last final denial of service connection for the issue on any basis.  As a result, service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by provided a medical opinion.)  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty from June 1966 to July 1970.  This included service in the Republic of Vietnam from December 1966 to May 1968.

The Veteran submitted a claim for service connection for several disabilities, to include diabetes mellitus, type II in March 2001.  He did not specifically list his erectile dysfunction but this issue was inferred and developed by the RO based on the medical records obtained.  

The evidence of record at the time of the RO's denial in March 2003 consisted of the Veteran's service treatment records (STRs), a statement from the Veteran's physician, M. B. Oliver, M.D., dated in October 2000, records from Dr. Oliver for the period from January 1996 to March 2001, private records from several sources for the period from September 2000 to January 2002, VA rating decision dated in December 2001, statement from R.C.M., M.D., dated in December 2001, VA treatment records for the period from April 2001 to December 2002, VA examination reports dated in September 2002 and February 2003, statements from the Veteran, as well as statements from family members.

The statement from Dr. Oliver established that the Veteran was diagnosed with diabetes mellitus in August 1996.  The treatment records from Dr. Oliver confirm the diagnosis and show the Veteran was taking Glucophage and trying to control his diabetes with exercise and diet.  Later entries record that the Veteran was not taking his medication on a regular basis.  

The other private records reflect that the Veteran was diagnosed with renal carcinoma and underwent a right nephrectomy and right adrenalectomy in September 2000.  The private records did not reflect a finding of impotence or erectile dysfunction.

The VA records show treatment provided to the Veteran subsequent to his surgery and his desire to have VA rather than private treatment.  The first mention of erectile dysfunction is in an entry from June 2001.  No etiology is mentioned.  The VA records also contain entries of a history of diabetes mellitus of two years rather than the approximately five years that would have been more accurate.  A narrative summary from June 2001 said the Veteran had right testicular pain since his surgery plus impotence.  His diabetes mellitus was said to be pretty well controlled on medications.  

The Veteran was granted service connection for his diabetes mellitus, type II in November 2001.  Service connection was established on a presumptive basis as a result of the Veteran's service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  A decision on peripheral neuropathy and erectile dysfunction as secondary to the diabetes mellitus was deferred.  

The statement from R.C.M., a VA physician, reported that the Veteran had been followed in the neurology and medicine clinics at the VA medical center (VAMC).  Dr. M. said the Veteran had diabetes and peripheral neuropathy and that the neuropathy was thought to be due to the diabetes.

A VA neurology entry from May 2002 provided an assessment of severe diabetic peripheral neuropathy.  Another VA general medicine entry from June 2002 reported that the Veteran had diabetes mellitus, type II, with neuropathy.  The latter entry noted the Veteran's continued impotence but did not address the issue of etiology.

The VA examination of September 2002 was to address the issue of the Veteran's erectile dysfunction.  The examiner did not have access to the claims folder or access to any past treatment records.  The history of the Veteran's medical status was reconstructed at the interview.  The examiner reported that the Veteran had a long genitourinary (GU) history.  She recounted his kidney surgery by saying it was started laproscopically but had to be converted to a traditional open and what appeared to be an anterior subcostal approach for the removal of the kidney.  She said the Veteran subsequently had some sort of episode of gross hematuria for which he underwent a cystoscopy with transurethral resection bladder tumor (TURBT).  The Board notes the latter procedure is documented in VA records from June 2001.  The Veteran reported having erectile dysfunction for the previous 9-10 years.  He reported having no morning erections.  

The examiner noted a prior medical history of severe posttraumatic stress disorder (PTSD) and hemochromatosis with a liver biopsy that has confirmed cirrhosis.  The examiner said the Veteran's diabetes had been attributed to the hemochromatosis in the past.  She also said the Veteran had been on medications for his diabetes for 7 years.  The Veteran reported tremendous complaints of tremor and weakness that he attributed to neuropathy.  The examiner expressed her opinion by way of what she described as a discussion.

This patient's erectile dysfunction is multifactorial and undoubtedly a result of his chronic medical conditions which include diabetes mellitus and hematomycosis.  I do think that the microvascular disease of diabetes has negatively impacted his ability to have successful erections; however, I do not think that the major source of his erectile dysfunction is diabetes mellitus.  He has only been on oral medications for seven years, but he has had erectile dysfunction for 10 years that timing is not appropriate to establish a causal relationship.  Undoubtedly, he is smoking which is significant has also exacerbated his microvascular disease.  I am not able to quote any documents or literature on the association between hemochromatosis and erectile dysfunction but clearly an association does exist hematochromatosis is known to be an end organ situation and undoubtedly caused significant erectile dysfunction.  I would say that his erectile dysfunction is not a result of the nephrectomy that does not make much sense based on what I know of the anatomy and usual procedure.  Clearly, his erectile dysfunction predates the nephrectomy as well.  The lower extremity weakness is also not a result of the nephrectomy that is not an appropriate conclusion.  The only attributable deficit related to the nephrectomy would be some mild numbness around the incision, which is standard after the incision is made because we cut the cutaneous nerves.  Perhaps that will shed some light on that one isolated issue.  In short, this is the patient with multiple medical problems and many complaints for whom a C-chart and claims file was not available with significant erectile dysfunction.  I opine that the erectile dysfunction is most likely multifactorial and is likely as not a result of medical conditions other than diabetes mellitus.  For further clarifications or opinions I will need outside medical records.

VA GU examination of September 2002.

The Veteran had three VA examinations in February 2003.  None of the examinations provided evidence relevant to the issue on appeal.  

The RO denied the Veteran's claim in March 2003.  The RO relied on the September 2002 VA examination report in denying the claim.  The RO cited to the report as saying the Veteran's erectile dysfunction was present for approximately 10 years prior to his diabetes.  Further, the Veteran's erectile dysfunction was due to multiple medical problems and not due to his diabetes mellitus.  The RO concluded that the Veteran's erectile dysfunction was not caused by, or aggravated by a service-connected disability.

The Board notes that the Veteran was granted service connection for peripheral neuropathy for all four extremities as caused by his service-connected diabetes mellitus in March 2003.  

The Veteran sought to reopen his claim for service connection in August 2007.  Evidence associated with the claims folder since the rating decision of March 2003 consists of VA treatment records for the period from June 2001 to June 2009, VA examination reports dated in August 2006 and November 2007, and statements from the Veteran.

With a few exceptions, the evidence added to the record is new.  The VA treatment records contain several duplicate entries but most records are new.  In particular is a urology clinic entry from August 2002.  The entry said the Veteran reported a 2-year history of erectile dysfunction.  Reportedly the Veteran said his symptoms began after his nephrectomy.  The entry provided an assessment of erectile dysfunction but did not address an etiology.  Another clinical entry, from June 2009, provided a thorough review of the Veteran's medical status and his several medical conditions.  The entry noted that the Veteran had longstanding diabetes, referencing 1997, and said that his erectile dysfunction was most likely secondary to his diabetes mellitus.

The August 2006 VA examination was in regard to evaluating the Veteran's peripheral neuropathy disabilities.  It did not address the issue on appeal.

The VA examination of November 2007 was to assess the Veteran's claimed disability.  The examiner was afforded the claims folder and medical records for review as part of the examination.  The report provides findings pertinent to the issue on appeal and, with the detailed VA outpatient records noted above, constitutes new and material evidence.  Accordingly, the Veteran's claim for service connection is reopened.

Reopened Claim

The previous denial of service connection misconstrued the VA examination report of September 2002.  The examiner did not say the Veteran had erectile dysfunction for 10 years prior to his diabetes mellitus being diagnosed.  She stated that the Veteran had been on oral medications for his diabetes for 7 years but that he gave a history of erectile dysfunction of approximately 10 years.  Thus, she concluded that the diabetes mellitus did not cause the Veteran's erectile dysfunction.  The examiner stated that Veteran's erectile dysfunction was multifactorial.  

In addition, the examiner also stated that the Veteran's erectile dysfunction was not the result of his nephrectomy.  She provided her rationale for that conclusion.  Moreover, given the history she had previously related, the Veteran's erectile dysfunction predated the nephrectomy.  

The November 2007 examination report recorded a history of onset of erectile dysfunction in 2000.  It is not clear what the basis for this determination was given the prior VA examination report.  The report also noted the Veteran's surgery in September 2000.  The examiner was asked to conclude whether the Veteran's erectile dysfunction was caused by either his service-connected diabetes mellitus or his surgery for renal carcinoma.  The examiner concluded that the Veteran's erectile dysfunction was not caused by his service-connected diabetes mellitus.  This was because the Veteran's diabetes mellitus was said to be well controlled.  The examiner went on to say that clinical experience leads to erectile dysfunction as secondary to sudden onset after surgery for renal carcinoma. 

The November 2007 examination report, as with the September 2002 examination report, did not directly address the question of aggravation.  The only aspect of secondary service connection addressed in both reports was causation.  The two reports agree that the Veteran's service-connected diabetes mellitus is not the cause of the Veteran's erectile dysfunction.  

The September 2002 report did state that the Veteran's microvascular disease of diabetes mellitus had negatively impacted his ability to have successful erections.  This is a positive statement of aggravation although the examiner did not expressly state an opinion in this regard.  

The finding of aggravation is further supported by VA's determination that the Veteran's peripheral neuropathy of all four extremities is due to his service-connected diabetes mellitus.  Thus, although there are statements of the diabetes being well controlled, it would appear the microvascular disease aspect of the diabetes mellitus has caused significant other problems that are service connected.

The June 2009 VA outpatient entry does relate the Veteran's erectile dysfunction as most likely secondary his service-connected diabetes mellitus.  However, there is no rationale provided and the physician did not state whether the relationship was causation or aggravation.  

In view of the totality of the evidence, including the Veteran's noted diagnosis of diabetes mellitus in August 1996--a period several years prior to his nephrectomy in 2000, his original statement of a lengthy history of erectile dysfunction, the VA examination report of September 2002, the VA examination report of November 2007, and the VA outpatient record of June 2009, the Board finds that it is at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus, type II disability.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for erectile dysfunction as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


ORDER

Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


